PER CURIAM.
The trial court’s order denying Christopher 0. Smith’s motion filed pursuant to Florida Rule of Criminal Procedure 3.800 is affirmed without prejudice to Smith’s right, if any, to file a rule 3.850 motion. See Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000) (en banc) (affirming without prejudice to filing a rule 3.850 motion challenging the voluntariness of the plea based upon a plea agreement wherein petitioner received the bottom- of the 1995 guidelines).
Affirmed.
THREADGILL, A.C.J., and GREEN, J., and CAMPBELL, MONTEREY, (Senior) J., concur.